Requestor: Craig R. Snyder, Town Attorney Town of Tuscarora 8 Tuscarora Street Addison, New York 14801
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town has authority to enact a local law regulating junk.
First, you ask whether there is authority for the enactment of regulations dealing with junk. Under section 136 of the Town Law, a town board by ordinance may provide for the licensing and regulating of junk dealers (Town Law, § 136[1]). We note that a local government may also enact local laws to the extent that its legislative body has power to act by ordinance (Municipal Home Rule Law, § 10[2]). Further, local governments have authority to enact and amend locals laws to protect the health, safety and well-being of persons or property in the local government and to provide for the regulation or licensing of occupations or businesses (id., § 10[1][ii][a][12]). This provision also serves as authority for the enactment of a local law regulating junk.
Further, you ask whether a town may amend a prior junk ordinance or must enact an entirely new ordinance. You have forwarded the so-called "junk ordinance" which was actually enacted as a local law (Local Law No. One, 1989). Clearly, there is authority to enact a local law amending the existing local law or repealing the existing local law and establishing a new junk law (id., § 10[1][ii]).
Your third and fourth questions require that we construe the provisions of the existing local law. Under our policies, we do not review local enactments in that these are matters more appropriately left to local officials familiar with local conditions and legislative intent. Opinions of the Attorney General construe provisions of State law governing the powers of local governments and their officers and employees.
We conclude that a town is authorized to enact a local law regulating junk.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.